Citation Nr: 0923206	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-20 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus, 
type 2.

2.  Entitlement to service connection for peripheral 
neuropathy of the left and right feet, to include as 
secondary to service connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1964 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the RO in St. Petersburg, Florida, which denied service 
connection for peripheral neuropathy of the feet, 
hypertension, arthritis of the spine, high cholesterol and an 
esophageal ulcer and granted service connection for diabetes 
mellitus, type 2, and bilateral tinea pedis, assigning 
initial disability ratings of 10 percent and noncompensable, 
respectively.  

The appellant testified before the undersigned at a December 
2008 hearing at the RO.  A transcript has been associated 
with the file.  Evidence was received in December 2008 
shortly after the hearing and subsequent to the final 
consideration of the claim by the RO.  The appellant has 
waived RO consideration of that evidence.  The Board may 
consider the appeal.  38 C.F.R. § 20.1304.

The appellant perfected appeals of all the issues addressed 
in the September 2006 rating decision.  At the December 2008 
hearing, he expressly withdrew his claims for service 
connection for arthritis of the spine, high cholesterol and 
an esophageal ulcer and increased initial ratings for 
diabetes mellitus, type 2, and bilateral tinea pedis.  Those 
issues are no longer before the Board.  


FINDINGS OF FACT

1.  The appellant has current diagnoses of hypertension and 
peripheral neuropathy of the feet.

2.  The appellant's hypertension was not caused by or 
aggravated by his service connected diabetes mellitus nor was 
it present in service or manifest within one year of 
separation from service.  

3.  The appellant's peripheral neuropathy of the feet was not 
caused by or aggravated by his service connected diabetes 
mellitus nor was it present in service or manifest within one 
year of separation from service, nor is otherwise related to 
his active military service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service; it may not be presumed to have been incurred in 
service; and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008).

2.  Peripheral neuropathy of the feet was not incurred in or 
aggravated by service; it may not be presumed to have been 
incurred in service; and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, 
letters dated in April and May 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examination to obtain an 
opinion as to whether his hypertension or peripheral 
neuropathy conditions can be attributed to his service 
connected diabetes mellitus.  This examination was 
comprehensive and conducted by a physician.  It included an 
evaluation of the veteran as well as an evaluation of his 
medical history to include the claims file.  Further 
examination or opinion is not needed on the claims because, 
at a minimum, the preponderance of the competent evidence is 
that the claimed conditions may not be associated with the 
appellant's diabetes on a causation or aggravation basis.  
This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).



II. Service Connection

The appellant contends that he has peripheral neuropathy of 
the feet and hypertension as a result of his service 
connected diabetes mellitus.  In the alternative, he contends 
that these conditions are the result of inservice herbicide 
exposure.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) (2008).  The 
appellant's DD 214 indicates that he had over eleven months 
of foreign service in Vietnam.  There is no evidence to show 
that he was not exposed.  The appellant is presumed to have 
been exposed to herbicides.  See id.

Diseases that are related to herbicide exposure include 
chloracne or other acneform diseases consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2008).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transit peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309 (e), Note 2 (2008).

The appellant contends in his January 2007 statement that he 
has had his peripheral neuropathy since returning from 
Vietnam.  This requires that the condition exist for over 
thirty five years after the date of last exposure.  As a 
result, his neuropathy, whatever the cause, is not acute or 
subacute within the meaning of the presumption (i.e. 
resolving within 2 years of onset).  Id.  Service connection 
for peripheral neuropathy may not be granted on this basis.

Additionally, under the authority granted by Congress in the 
Agent Orange Act of 1991 and the Veterans Education and 
Benefits Expansion Act of 2001, the Secretary has determined 
that a presumption of service connection is not warranted for 
any disease not affirmatively named in the presumptive list.  
See Fed. Reg., 72 FR 32395-32407 (June 12, 2007).  In the 
most recent Federal Register notice, the question of 
circulatory disorders, to explicitly include hypertension, 
was addressed, and the VA Secretary found that the credible 
evidence against an association between herbicide exposure 
and circulatory disorders outweighs the credible evidence for 
such an association, and he has determined that a positive 
association does not exist.  Id., at 32405.  Hypertension is 
not on the presumptive list.  Service connection for 
hypertension may not be granted on this basis.

The United States Court of Appeals for the Federal Circuit 
has held that, even when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The appellant's service treatment records do not show 
treatment for peripheral neuropathy.  The appellant has 
highlighted a record showing treatment for raw sores of the 
feet while in Vietnam as proof that he did complain of the 
disorder and sought treatment at the time.  The note 
describes a skin disorder, not a neurological disorder.  The 
Board finds the appellant's argument unavailing.  As noted in 
the Introduction, the appellant is currently service 
connected for tinea pedis, related to this episode of skin 
treatment.  

The appellant's testimony regarding the onset of the 
neuropathy is contradicted by the history he reported at his 
VA examinations.  The appellant reported a burning sensation 
in the feet since returning from Vietnam at his examinations.  
During testimony, however, the appellant states several times 
that his neuropathy had begun fifteen to twenty years before.  
The appellant was quite clear on the point.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board cannot accept the appellant's statements that the 
neuropathy has been constant since service.  He contradicted 
himself with great specificity during his hearing before the 
undersigned on direct questioning regarding the neuropathy 
disability.  He has questionable credibility at best.  The 
Board has looked to the April 2006 statement submitted by the 
appellant's wife to determine if her statement can 
resuscitate the appellant's credibility.  She reported that 
they have been married since 1969 and that he has blisters 
and open sores on his feet as long as she has known him.  She 
reports that she has seen him many times with extreme pain in 
his feet, with blisters that seep blood.  She states that no 
medications have helped.  The Board notes that the statement 
does not distinguish between the appellant's tinea pedis and 
his peripheral neuropathy.  The peripheral neuropathy is not 
observable as she describes.  Rather, she describes a skin 
disorder with open sores.  In light of the appellant's direct 
contradiction, the presence of a separate, similarly located 
disability, and the appellant's wife's description of skin 
disorders since service, the appellant's statements of 
continuity of symptomatology since service are outweighed.  

The Board turns to the medical evidence of a nexus to 
service.  The appellant's specific arguments that the skin 
sores on his feet during service caused his peripheral 
neuropathy are not competent evidence given his lack of 
medical expertise.  See Espiritu, supra.  

The appellant has sought treatment through VA for his 
peripheral neuropathy.  At his initial visit for the disorder 
in September 2005, the appellant indicated that he had 
burning pains in his feet since service in Vietnam.  He 
stated that he went on a mission and developed a reaction on 
the soles of his feet with desquamation, redness and pain, 
requiring bandages and balm.  He reported specifically a 
burning sensation on the soles of his feet, sometimes 
extending to the toes with no associated weakness and no 
radiation to the other parts of the legs.  He further 
indicated that the symptoms were stable over the last 35 
years.  The appellant had diminished strength and sensation 
per EMG.  The initial diagnosis was idiopathic peripheral 
neuropathy. 

A December 2005 VA treatment record indicates that the 
appellant was evaluated for lower extremity peripheral 
neuropathy.  The doctor noted the condition was essentially 
unchanged from prior treatment.  Hyperreflexia in the lower 
extremities was attributed to multi-level lumber degenerative 
joint disease, documented on a previous MRI.  The doctor 
noted laboratory results which indicated a pre-diabetic 
state, and observed that the initial manifestation of 
diabetes is often a neuropathy.  

The appellant was sent for an August 2006 VA examination.  
The appellant again reported burning sensation of the feet 
since his return from Vietnam.  The appellant reported the 
symptoms began after a skin disorder, described as a lesion 
in the report, which was treated as tinea pedis.  The 
appellant has been service connected for tinea pedis.  The 
examiner indicated that the appellant's peripheral neuropathy 
was idiopathic in nature, not due to diabetes because it 
predated the diabetes by decades.  The examiner also noted 
that the literature does not support the conclusion that 
neuropathy, caused by diabetes mellitus, may manifest before 
the diabetes mellitus, despite some doctors' contentions.  
The examiner included a reference that some relationship has 
been suggested between pre-diabetic persistent hyperglycemia, 
impaired glucose tolerance or elevation of the hemoglobin A-
1c test, and a nondescript sensory polyneuropathy, even 
without manifest diabetes.  The reference indicated that such 
a relationship is not an accepted medical principle.  
Finally, the examiner noted that peripheral neuropathy as a 
result of tinea pedis was "unheard of."

In light of the foregoing, the Board finds that there is no 
evidence to relate the peripheral neuropathy to any event of 
service.  The appellant contends in his January 2007 
statement that herbicide exposure causes chronic peripheral 
neuropathy, such as he has.  This statement, by itself, is 
not enough to establish a nexus between his peripheral 
neuropathy.  See Espiritu, supra.  There is no competent 
medical evidence to relate the current peripheral neuropathy 
to herbicide exposure.  Similarly, the appellant contends 
that his raw sores during service stemmed from chronic 
peripheral neuropathy.  Again, this statement, by itself, is 
not enough to establish a nexus between service and his 
peripheral neuropathy.  See Espiritu, supra.  Indeed, the 
various reports show that the neuropathy could have had a 
variety of causes, none of which is related to service.  As 
the Board has discussed, the appellant's contentions that the 
condition has been present since service are not credible.  
Therefore, the Board finds that the condition was not present 
in service, has not been continuous since service, and is not 
related to any incident of service, including herbicide 
exposure.  Service connection for peripheral neuropathy on a 
direct basis is not warranted.  See Hickson, supra.  

The appellant makes no contention that his hypertension was 
caused in or is directly related to service.  The appellant's 
service treatment records show no complaint, treatment or 
diagnosis related to hypertension.  There is no evidence in 
the appellant's VA or private treatment records to relate his 
hypertension to service.  Service connection on a direct 
basis for hypertension is not warranted. 

The appellant's remaining contention is that his peripheral 
neuropathy and hypertension may be the result of another 
service connected disability.  Service connection may also be 
established on a secondary basis for disability which is 
proximately due to, or the result of, a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Secondary 
service connection may also be established for a disorder 
which is aggravated by a service- connected disability; 
compensation may be provided for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 8 Vet. App. 374 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.  

The appellant is service connected for diabetes mellitus type 
2.  The record reflects that the appellant bears a diagnosis 
of hypertension and peripheral neuropathy of the feet.  The 
Board is satisfied by the evidence of current disability and 
a service connected disability.  The remaining question is 
whether the appellant's hypertension or peripheral neuropathy 
was either caused or aggravated by the service connected 
diabetes or is the result of inservice exposure to 
herbicides.

The record reflects that the appellant has been diagnosed 
with hypertension since at least December 2002.  The 
condition was not noted during evaluation for esophageal 
ulcer and stricture in 2000.  

The appellant has been on medication for his hypertension 
since December 2002.  The appellant's most recent VA 
treatment records from November 2008 show that he continues 
to have hypertension, well controlled on medication.  

In his testimony before the undersigned, the appellant 
contended that he has had burning sensations of the feet for 
fifteen to twenty years.  The appellant further argued that 
he had never been tested for diabetes and that it most likely 
was present for many years, causing pain in his feet.  
Additionally, as the appellant believes that his diabetes was 
present for many years, he also contends that his peripheral 
neuropathy was caused by his diabetes mellitus.

The Board finds that the appellant's peripheral neuropathy 
was not caused or aggravated by his diabetes mellitus.  
Again, the appellant is not competent to diagnose or provide 
the etiology of any medical condition.  See Espiritu, supra.  
The August 2006 VA examination report indicates that the 
appellant's peripheral neuropathy preceded his diabetes 
mellitus diagnosis by decades, relying on his reported 
medical history.  Even using the fifteen to twenty year 
history he reported before the undersigned, the peripheral 
neuropathy predated his diabetes mellitus by several years.  
The Board has considered the conflicting opinions regarding 
peripheral neuropathy as a leading symptom of diabetes 
mellitus.  Given that the August 2006 opinion provides 
additional support in the form of a treatise reference, the 
Board finds that it outweighs the December 2005 treatment 
note.  Finally, the Board notes that the appellant's VA 
treatment records show that his peripheral neuropathy 
symptoms have been stable for many years.  If aggravation had 
occurred after the development of diabetes mellitus, the 
Board would expect some worsening of symptoms, which the 
appellant denied during the course of treatment.  Service 
connection for peripheral neuropathy on the basis of 
secondary causation or aggravation must be denied.  

The appellant contends that his diabetes mellitus worsened or 
caused his hypertension.  He has testified that, since 
diagnosis, he has learned about the symptoms and contends 
that he has been symptomatic for many years prior to 
diagnosis.  Again, the appellant is simply not competent to 
diagnose himself retrospectively.  See Espiritu, supra.  The 
appellant was seeking medical treatment for years without 
medical professionals detecting the disease.  The Board is 
not inclined to accept the appellant's lay diagnosis when 
medical professionals did not notice even pre-diabetic 
symptomatology.  The Board simply cannot accept his account 
of symptomatic diabetes without support from the medical 
evidence of record.  Additionally, even if the appellant 
could report such symptoms, the appellant's statements 
regarding nexus are not competent.  The existence of 
hypertension is not readily observable to a lay witness.  

The appellant was sent for an August 2006 VA examination.  
The examiner noted that there was no kidney disease.  The 
examiner diagnosed the appellant with essential hypertension, 
and indicated that the hypertension had manifested years 
prior to the diagnosis of diabetes and that he had no 
diabetic nephropathy.  The examiner concluded that the 
diabetes mellitus had neither caused nor aggravated the 
appellant's hypertension.  

In light of the medical evidence, the Board finds that the 
appellant's statements are outweighed by the medical opinion 
and treatment records.  The appellant cannot competently 
diagnose himself retrospectively.  Furthermore, hypertension 
is not a readily observable condition.  The examiner looked 
for nephropathy (kidney disease) as a factor in linking the 
two together and it was not present.  Finally, the medical 
evidence of severity indicates that the condition continues 
to be well controlled on medication, despite the presence of 
diabetes mellitus.  The Board finds that the appellant's 
hypertension was neither caused nor aggravated by the 
appellant's service connected diabetes mellitus, type 2.  
Service connection on a secondary causation or aggravation 
basis must be denied.  

The Board has also considered presumptive service connection.  
Hypertension and organic diseases of the nervous system (such 
as peripheral neuropathy) are also a diseases which, if 
manifested within one year of service, may be service 
connected on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2008).  There is no evidence to show that the appellant's 
hypertension manifested within decades of service.  The 
appellant's statements regarding onset of peripheral 
neuropathy on his return from Vietnam are not credible and 
the supporting service treatment records do not verify his 
contentions.  The Board finds that neither condition was 
manifest to a compensable degree within one year of service.  
The Board concludes that service connection on a presumptive 
basis must be denied as well.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claims.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus, 
type 2, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left and right feet, to include as secondary to 
service connected diabetes mellitus, type 2, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


